Name: COMMISSION REGULATION (EEC) No 2892/93 of 21 October 1993 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors, regarding the amounts of aid
 Type: Regulation
 Subject Matter: trade policy;  regions of EU Member States;  trade;  agricultural policy;  animal product
 Date Published: nan

 22. 10 . 93 Official Journal of the European Communities No L 263/31 COMMISSION REGULATION (EEC) No 2892/93 of 21 October 1993 amending Regulation (EEC) No 1729/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the eggs and poultrymeat sectors , regarding the amounts of aid Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the amounts of aid for such deliveries should be adjusted, taking account of their current volume and ensuring that the share of supplies from the Community is maintained, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing, specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1729/92 (3), as last amended by Regulation (EEC) No 1731 /93 (4), fixed the amounts of the aid for the supply to the archipelago, on the one hand, of meat and eggs, and on the other hand, of chicks and hatching eggs originating in the rest of the Community ; whereas such aid must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situ ­ ation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned ; Article 1 Annex II to Regulation (EEC) No 1729/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27 . 6 . 1992, p. 13 . (2) OJ No L 378 , 23 . 12. 1992, p. 23 . (3) OJ No L 179 , 1 . 7 . 1992, p. 107. (4) OJ No L 160, 1 . 7 . 1993 , p. 12 . No L 263/32 Official Journal of the European Communities 22. 10. 93 ANNEX 'ANNEX 11 Amounts of aid granted for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/100 kg net) 0207 21 10 000 38 0207 21 90 100 42 0207 21 90 900 25 0207 22 10 000 25 0207 22 90 000 25 0207 41 10 110 8 0207 41 10 990 50 02.07 41 1 1 000 43 02.07 41 21 000 10 02.07 41 41 000 35 02,07 41 51 000 50 0207 41 71 100 40 0207 41 71 200 40 0207 41 71 300 40 0207 41 71 400 5 0207 42 10 110 8 0207 42 10 990 45 0207 42 1 1 000 25 020742 21 000 10 0207 42 41 000 34 0207 42 51 000 15 0207 42 59 000 33 0207 42 71 100 13 0207 43 15 110 8 0207 43 15 990 50 0207 43 21 000 40 0207 43 31 000 15 0207 43 53 000 40 0207 43 63 000 43 0408 11 10 000 65 0408 91 10 000 63 NB : The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87 (as amended).'